Exhibit 10.17
EXECUTION VERSION

AGREEMENT AND WRITTEN CONSENT OF STOCKHOLDERS OF WRH, INC. PURSUANT TO SECTION
228(a) OF THE GENERAL CORPORATION LAW OF THE STATE OF DELAWARE (THIS
“STOCKHOLDER CONSENT AND AGREEMENT”)
January 6, 2016
WHEREAS, WRH, Inc., a Delaware corporation (the “Corporation”) has entered into
the Agreement and Plan of Merger (the “Merger Agreement”) on the date of this
Stockholder Consent and Agreement by and among Charles River Laboratories
International, Inc., a Delaware corporation (“Buyer”), Pretzel Acquisition
Corporation, a Delaware corporation (“Merger Sub”) and, solely in its capacity
as the Stockholders’ Representative in accordance with the terms of the Merger
Agreement, American Capital Equity III, LP, a Delaware limited partnership;
WHEREAS, the Board of Directors of the Corporation has unanimously (i)
determined that the Merger (as defined below) is advisable and fair to, and in
the best interests of, the Corporation and the Stockholders, (ii) approved the
transactions contemplated by the Merger Agreement, including the Merger, and
(iii) recommended that the Stockholders adopt and approve the Merger Agreement
and approve the transactions contemplated thereby, including the Merger; and
WHEREAS, in order to induce Buyer to enter into the Merger Agreement, each
Person that is a party to this Stockholder Consent and Agreement (each, a
“Supporting Party”) has agreed to, execute and deliver this Stockholder Consent
and Agreement with respect to any and all shares of Company Stock beneficially
owned by that Supporting Party.
NOW, THEREFORE, in consideration of the foregoing and of the mutual agreements
and covenants set forth in this Stockholder Consent and Agreement and in the
Merger Agreement, and intending to be legally bound hereby, each Supporting
Party hereby agrees as follows:
1.Definitions. Each capitalized term that is used, but not defined, in this
Stockholder Consent and Agreement shall have the meaning assigned to such term
in the Merger Agreement.
2.    Written Consent of Each Supporting Stockholder. a. Each Supporting Party
that is a Stockholder (each, a “Supporting Stockholder”), acting by written
consent pursuant to Section 228(a) of the General Corporation Law of the State
of Delaware (the “DGCL”) in lieu of a meeting of the members of the Corporation,
hereby irrevocably consents in writing to:
(i)    the approval and adoption of the Merger Agreement, the Merger and the
other transactions contemplated by the Merger Agreement (collectively, the
“Contemplated Transactions”); and
(ii)    the grant of authority to each executive officer of the Corporation, in
the name and on behalf of the Corporation, to take any and all actions, to
execute and deliver any and all documents, agreements and instruments and to
take any and all steps deemed by any such officer, on the advice of counsel to
the Corporation, to be necessary or appropriate to carry out the purpose and
intent of the foregoing resolution, and the ratification and confirmation of all
actions heretofore taken by any of them in furtherance thereof in all respects.
(b)    The actions pursuant to this Section 2 of this Stockholder Consent and
Agreement shall have the same force and effect as if taken at a meeting of
Stockholders of the Corporation, duly called and constituted pursuant to the
Corporation’s certificate of incorporation and bylaws, and the DGCL.
3.    Representations and Warranties of the Supporting Party. Each Supporting
Party, severally, but not jointly, as to such Supporting Party, hereby
represents and warrants to Buyer and Merger Sub as of the date hereof and as of
the Closing Date as follows:

1DMSLIBRARY01\27876403.v2

--------------------------------------------------------------------------------



(a)    Existence and Power. If such Supporting Party is not a natural person,
such Supporting Party is an entity duly organized of the type set forth on its
signature page hereto, validly existing and in good standing (to the extent such
concept is applicable) under the laws of its jurisdiction of organization, which
is set forth on its signature page hereto.
(b)    Authority.
(i)    If such Supporting Party is a natural person, (A) such Supporting Party
has the legal capacity and has all requisite power and authority to execute and
deliver this Stockholder Consent and Agreement and to perform his or her
obligations hereunder, (B) this Stockholder Consent and Agreement has been duly
executed and delivered by such Supporting Party, and, assuming the due execution
and delivery of this Stockholder Consent and Agreement by the other parties
hereto, this Stockholder Consent and Agreement constitutes a valid and binding
obligation of such Supporting Party, enforceable against such Supporting Party
in accordance with its terms, except as the enforceability hereof or thereof may
be limited by any applicable bankruptcy, insolvency, reorganization, moratorium
or other similar Laws affecting the enforcement of creditor’s rights generally
and as limited by the availability of specific performance and other equitable
remedies or applicable equitable principles (whether considered in a proceeding
at law or in equity); and (C) if such Supporting Party is married and such
Supporting Party’s shares of Company Stock constitute community property under
applicable Laws, such Supporting Party’s spouse (the “Spouse”) has the legal
capacity and has all requisite power and authority to execute and deliver this
Stockholder Consent and Agreement and to perform his or her obligations
hereunder, this Stockholder Consent and Agreement has been duly executed and
delivered by such Spouse, and, assuming the due execution and delivery of this
Stockholder Consent and Agreement by the other parties hereto, this Stockholder
Consent and Agreement constitutes a valid and binding obligation of such Spouse,
enforceable against such Spouse in accordance with its terms, except as the
enforceability hereof or thereof may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar Laws affecting the
enforcement of creditor’s rights generally and as limited by the availability of
specific performance and other equitable remedies or applicable equitable
principles (whether considered in a proceeding at law or in equity). If this
Stockholder Consent and Agreement is being executed in a representative or
fiduciary capacity, the person signing this Stockholder Consent and Agreement
has full power and authority to enter into and perform this Stockholder Consent
and Agreement on behalf of such Supporting Party or Spouse.
(ii)    If such Supporting Party is not a natural person, (A) such Supporting
Party has all requisite power and authority to execute and deliver this
Stockholder Consent and Agreement and to perform its obligations hereunder, and
the execution, delivery and performance by such Supporting Party of this
Stockholder Consent and Agreement and each of the transactions contemplated
hereby have been duly and validly authorized by all necessary action on the part
of such Supporting Party and no other act or proceeding on the part of such
Supporting Party, such Supporting Party’s board of directors or other similar
governing body or such Supporting Party’s owners is necessary to authorize the
execution, delivery or performance by such Supporting Party of this Stockholder
Consent and Agreement or the consummation of any of the transactions
contemplated hereby; and (B) this Stockholder Consent and Agreement has been
duly executed and delivered by such Supporting Party, and, assuming the due
execution and delivery of this Stockholder Consent and Agreement by the other
parties hereto, this Stockholder Consent and Agreement constitutes a valid and
binding obligation of such Supporting Party, enforceable against such Supporting
Party in accordance with its terms, except as the enforceability hereof or
thereof may be limited by any applicable bankruptcy, insolvency, reorganization,
moratorium or other similar Laws affecting the enforcement of creditor’s rights
generally and as limited by the availability of specific performance and other
equitable remedies or applicable equitable principles (whether considered in a
proceeding at law or in equity).
(c)    Non-Contravention. Except as set forth on Schedule 3.5 to the Merger
Agreement, assuming the truth and accuracy of the representations and warranties
of Buyer set forth in Section 4.3 of the Merger Agreement, no notices to,
filings with, or authorizations, consents or approvals of any Governmental
Entity are necessary in connection with the execution, delivery or performance
by such Supporting Party of this Stockholder Consent and Agreement or the
consummation by such Supporting Party of the transactions contemplated hereby.
Neither the

2



--------------------------------------------------------------------------------



execution, delivery or performance by such Supporting Party of this Stockholder
Consent and Agreement nor the consummation by such Supporting Party of the
transactions contemplated hereby will (with the lapse of time, the giving of
notice or both) (a) conflict with, violate or result in any breach of or default
under any provision of such Supporting Party’s Organizational Documents (if
applicable), (b) except as set forth on Schedule 3.5 to the Merger Agreement,
require any filing with, notice to or the obtaining of any permit,
authorization, consent or approval of, any Person, (c) result in a default
under, or give rise to any right of termination, cancellation or acceleration
under, any of the terms, conditions or provisions of any material Contract to
which such Supporting Party is a party, (d) violate in any respect any Law,
order, injunction or decree applicable to such Supporting Party or (e) result in
the imposition of any Lien (other than a Permitted Lien) on any asset or
property of a Group Company, excluding from the foregoing clauses (b), (c) and
(d) such conflicts, violations, filings, notices, approvals, defaults, rights or
Liens which would not be reasonably likely to materially and adversely affect
such Supporting Party’s ability to consummate the transactions contemplated by
this Stockholder Consent and Agreement.
(d)    Ownership of Company Stock. Such Supporting Stockholder is the record and
beneficial owner of the number of shares of each class or series of Company
Stock that is set forth opposite that Supporting Stockholder’s name on Exhibit
A, free and clear of all Liens and free of any other limitation or restriction
(including any restriction on the right to vote, sell or otherwise dispose of
such shares of Company Stock) except as provided hereunder or under the
Stockholders’ Agreement, and such shares of Company Stock are the only shares of
Company Stock owned of record or beneficially by such Supporting Stockholder as
of the date hereof. None of such Supporting Stockholder’s shares of Company
Stock are subject to any proxy, voting trust or other agreement or arrangement
with respect to the voting of such shares of Company Stock, except as provided
hereunder or under the Stockholders’ Agreement.
(e)    Informed Consent. Such Supporting Party has received and reviewed a copy
of this Stockholder Consent and Agreement and the Merger Agreement, has had an
opportunity to obtain the advice of counsel prior to executing this Stockholder
Consent and Agreement and fully understands and accepts all of the provisions
hereof and of the Merger Agreement, including that the consummation of the
Merger is subject to the conditions set forth in the Merger Agreement, and so
there can be no assurance that the Merger will be consummated.
(f)    Brokerage. There are no claims for brokerage commissions, finder’s fees
or similar compensation in connection with the transactions contemplated by this
Stockholder Consent and Agreement or the Merger Agreement based on any
arrangement or agreement made by or, to the knowledge of such Supporting Party,
on behalf of such Supporting Party, other than (i) any arrangements entered into
directly by the Corporation or another Group Company, or (ii) any arrangements
that would not subject any Group Company to any obligations or liability.
4.    Certain Covenants.
(a)    Waiver of Pre-Existing Claims. Effective as of the Closing, each
Supporting Party hereby waives and releases on behalf of itself and each of its
controlled Affiliates (other than the Group Companies) any and all other rights
and claims (whether absolute or contingent, liquidated or unliquidated, known or
unknown, determined, determinable or otherwise) that such Person or any such
controlled Affiliate may now or hereafter have relating to or arising from
facts, occurrences or circumstances existing at or prior to the Closing against
the Buyer, any Group Company or any of their respective Subsidiaries or
Affiliates, whether in law or in equity, in contract, in tort or otherwise, in
each case, related to or arising out of such Supporting Party’s investment in
the Corporation or ownership of the Company Stock or any other equity interest
held or claimed to be held by such Supporting Party; provided, however, that
notwithstanding the foregoing, nothing in this Section 4(a) shall be deemed a
waiver or release of (i) any compensation or benefits in connection with a
Supporting Party’s employment by the Group Companies prior to the Closing Date
in the ordinary course, (ii) any right to indemnification of any current or
former director or officer by any Group Company pursuant to such Group Company’s
Organizational Documents or (iii) any rights of such Supporting Party under this
Stockholder Consent and Agreement, the Merger Agreement or any other agreement
or document contemplated hereby or thereby, or executed or delivered in
connection with the transactions contemplated hereby or thereby. Each Supporting
Party on behalf of itself and its controlled Affiliates agrees not to bring any
Action against Buyer or its Affiliates (including any Group Company) asserting
any claim waived or released by this Section 4(a).

3



--------------------------------------------------------------------------------



(b)    Allocation of Merger Consideration. Each Supporting Party hereby (i).
acknowledges that the Merger Consideration (including any adjustment thereto
pursuant to the Merger Agreement) shall be allocated in a manner that is
consistent with the terms of the Merger Agreement, and that none of Buyer,
Merger Sub, the Corporation, any Group Company or any of their respective
Affiliates has any responsibility for such allocation and (ii) irrevocably
waives and releases and discharges any and all claims and causes of action
(whether at law or in equity) that such Supporting Party may have at any time
against Buyer, Merger Sub, the Corporation, any Group Company or any of their
respective Affiliates, or any directors, officers, employees, agents, members,
managers, agents, representatives, successors and assignees with respect to the
allocation of the Merger Consideration as among the Equity Holders (including
any adjustment thereto pursuant to the terms of the Merger Agreement). This
Section 4(b) shall not be construed as a release or waiver of any payment
obligation on the part of Buyer, Merger Sub, the Corporation, any Group Company
or any of their respective Affiliates arising out of the Merger Agreement or the
transactions contemplated thereby.
(c)    No Revocation. Each Supporting Stockholder hereby agrees not to revoke or
otherwise withdraw its approval and adoption of the actions described in this
Stockholder Consent and Agreement.
(d)    Dissenters’ Rights. Each Supporting Stockholder hereby waives, and agrees
not to exercise, any right to dissent or appraisal or any similar provision
under applicable Laws (including pursuant to Section 262 of the DGCL) in
connection with the Contemplated Transactions.
(e)    Transfer Restrictions. Without the prior written consent of Buyer, each
Supporting Stockholder agrees not to take any action to, directly or indirectly,
i) offer to sell, sell, assign, transfer (including by operation of law),
pledge, encumber or otherwise dispose of any of its shares of Company Stock, ii)
deposit any of its shares of Company Stock into a voting trust or enter into a
voting agreement or arrangement with respect to any shares of Company Stock or
grant any proxy or power of attorney with respect thereto or iii) enter into any
Contract, option or other arrangement or undertaking with respect to the direct
or indirect sale, assignment, transfer (including by operation of law) or other
disposition of or transfer of any interest in or the voting of any of its shares
of Company Stock or any other securities of the Corporation (any transaction of
any type described in clause (i), (ii) or (iii) above, a “Transfer”) unless each
Person to whom any of the shares of Company Stock are or may be deemed to be
Transferred shall have executed a counterpart of, or otherwise be bound by, this
Stockholder Consent and Agreement in such form as Buyer may reasonably require.
(f)    Public Announcements. Unless required by Law, the Supporting Party shall
not make or issue any public announcement or press release to the general public
with respect to the Merger Agreement or the transactions contemplated there by
without the consent of Buyer, which consent shall not be unreasonably withheld,
delayed or conditioned; provided that no such consent or prior notice shall be
required in connection with any public announcement or press release the content
of which is consistent with that of any prior or contemporaneous public
announcement or press release by any Party to the Merger Agreement in compliance
with Section 5.3 of the Merger Agreement.
(g)    Confidentiality. The Supporting Party agrees to keep the terms of the
Merger Agreement and the Contemplated Transactions confidential, except to the
extent required by applicable Law or for financial reporting purposes and except
that the Supporting Party may disclose such terms to its investors, employees,
accountants, advisors and other representatives as necessary in connection with
the ordinary conduct of its business (so long as such Persons agree to or are
bound by contract to keep the terms of the Contemplated Transactions
confidential). The Supporting Party further agrees to keep, and shall cause its
Affiliates and its and their respective directors, officers, employees, agents,
advisors and other representatives (collectively, “Representatives”) to keep all
confidential information concerning the Corporation and its business
confidential, regardless of the form of such information, except to the extent
such information (i) is or becomes generally available to the public other than
as a result of a disclosure by a Supporting Party or any of its Representatives
in violation of this Section 4(g), (ii) becomes available after the Closing to
the Supporting Party or its Representatives on a non-confidential basis from a
Person who, to the knowledge of the Supporting Party or its Representatives, is
not otherwise bound by or subject to a duty of confidentiality to the
Corporation, or is not otherwise prohibited from transmitting the information to
the Supporting Party, or (iii) which is required to be disclosed by applicable
Law.

4



--------------------------------------------------------------------------------



(h)    No-Solicitation of Alternative Transactions. During the period from the
date hereof through the earlier to occur of the Closing Date or the termination
of the Merger Agreement pursuant to Section 8.1 thereof, the Supporting Party
will not, and, if such Supporting Party is not a natural person, will not permit
its controlled Affiliates or any of its or their officers, directors, employees,
advisors or representatives to, directly or indirectly, (i) solicit, initiate or
encourage the submission of any proposal or offer from any Person relating to
any business combination transaction involving the Corporation or any of its
Subsidiaries, including the sale of any Company Stock or assets or (ii) enter
into, maintain or continue any discussions or negotiations regarding, furnish or
disclose to any Person any information or otherwise cooperate with, or knowingly
assist, participate in or facilitate or encourage any effort by any third party,
or enter into any agreement, letter of intent, memorandum of understanding or
term sheet (whether or not binding), in connection with any such transaction.
(i)    No-Solicitation of Employees. During the period from the date hereof
through the two-year anniversary of the Closing Date, each of American Capital
Equity II, LP, American Capital Equity III, LP and the Management Parties
(defined below) (the “Covered Stockholders”) shall not, directly or indirectly,
hire, employ or engage, or recruit, solicit or otherwise attempt to hire, employ
or engage, any Covered Employee to terminate any employment or consulting
relationship he or she may have with Buyer, the Corporation or any of their
respective Subsidiaries; provided that (i) the foregoing shall not prohibit any
Covered Stockholder from making any general solicitation (including through
executive search firms) not targeted at any Covered Employee, (ii) each Covered
Stockholder may hire, employ or engage, or recruit, solicit or otherwise attempt
to hire, employ or engage, any Covered Employee after at least three months has
elapsed since such Covered Employee’s employment or engagement has been
terminated by Buyer, the Corporation or their Subsidiaries, and (iii) each
Covered Stockholder may hire, employ or engage, or recruit, solicit or otherwise
attempt to hire, employ or engage, any Covered Employee after at least three
months has elapsed since such Covered Employee has terminated his or her
employment or engagement by Buyer, the Corporation or their Subsidiaries and
such Covered Employee has not been solicited in violation of this Section 4(i)
by the applicable Covered Stockholder.
(j)    Non-Compete. In connection with their sale of shares Company Stock
pursuant to the Merger, each of David Spaight, John Maxwell, Steve Barkyoumb, JP
Briffaux, Stephane Bulle, Nutan Gangrade, Alan Findlater, Wilbert Frieling,
Howard Moody, Jos Mertens, Andrew Nathanson, George Parker, Don Stump and Andy
Vick (the “Management Parties”) hereby agrees that, effective at the Closing,
until the expiration of the Restricted Period applicable to such Management
Party, such Management Party shall not and shall cause each of his controlled
Affiliates not to, directly or indirectly, without the prior written consent of
Buyer, (i) own, operate or otherwise engage in the Business in the Restricted
Territory, whether individually or as a director, officer, employee, member,
manager, partner, principal, consultant, contractor, agent, representative,
equityholder or lender of or to another Person that owns, operates or is
otherwise engaged in the Business in the Restricted Territory, or in any other
individual, corporate or representative capacity or (ii) render any services or
provide any advice to any Person that owns, operates or is otherwise engaged in
the Business in the Restricted Territory; provided that, notwithstanding the
foregoing, a Management Party may own, directly or indirectly, as a passive
investor, up to 3% of any class of securities of any Person that owns, operates
or is otherwise engaged in the Business, or any private debt or equity
investment fund that has or makes an investment in any such Person; and
provided, further, that nothing herein shall be deemed to limit, preclude or
prevent any Management Party from being employed by or otherwise providing
services to any Person engaged in the Business in the Restricted Territory so
long as (x) the annual revenues to any such Person from the Business do not
exceed 10% of such Person’s total annual revenues, and (y) such Management Party
does not provide any services to such Person constituting the Business; and
provided, further, that nothing herein shall be deemed to limit, preclude or
prevent any Management Party (other than the individual identified on Schedule I
hereto) from providing services to any Person that is exclusively a clinical
contract research organization (CRO) (i.e., having no pre-clinical business) so
long as not more than 20% of such Person’s total annual revenues are derived
from bioanalytical services. For the avoidance of doubt, nothing herein shall
affect the obligations of any Management Party under Section 4(g), which
obligations are acknowledged to be separate and independent from the obligations
of the Management Parties under this Section 4(j). Each Management Party (on his
own behalf and on behalf of his Affiliates) acknowledges and agrees that the
restrictions contained in this Section 4(j) are reasonable and necessary to
protect the legitimate interests of Buyer and Merger Sub and constitute a
material inducement to Buyer and Merger Sub to enter into the Merger Agreement
and consummate the transactions contemplated thereby, and it is the intention of
the parties that if any of the restrictions or covenants contained in this
Section 4(j) is held to cover a geographic area or to be for a length of time
that is not permitted by

5



--------------------------------------------------------------------------------



applicable Laws, or in any way construed to be too broad or to any extent
invalid, such provision shall (to the maximum extent permitted by applicable
Laws) not be construed to be null, void and of no effect, but instead shall be
construed and interpreted or reformed to provide for a covenant having the
maximum enforceable geographic area, time period and other provisions (not
greater than those contained herein) as shall be valid and enforceable under
applicable Laws. For purposes hereof:
(i)    “Business” means (A) contract research services in connection with
preclinical or nonclinical development activities, and (B) contract development
and manufacturing services for organizations engaged in compound formulation for
clinical trial or commercial uses. For the avoidance of doubt, bioanalytical
services in support of clinical trials or pre-clinical services shall be
included in the definition of Business.
(ii)    “Restricted Period” means (A) for each of David Spaight and John
Maxwell, the period beginning on the Closing Date and ending on the third
anniversary thereof, and (B) for each of the other Management Parties, the
period beginning on the Closing Date and ending on the first anniversary
thereof.
(iii)    “Restricted Territory” means the United States of America, Netherlands,
France, the U.K., Japan and any other country in which the Corporation or any of
its Subsidiaries conducts business as of the Closing Date.
(k)    Application to Employment Agreements. To the extent any Supporting Party
is party to an employment agreement with any Group Company entered into prior to
the Closing Date that contains provisions similar in nature to those set forth
in Sections 4(i) or 4(j), the provisos in Sections 4(i) and 4(j) shall be deemed
to apply to such provisions.
5.    Merger Agreement Provisions.
(a)    By virtue of its approval of the Merger, each Stockholder hereby
irrevocably and unconditionally designates and appoints American Capital Equity
III, LP as the Stockholders’ Representative pursuant to the terms of Section
10.15 of the Merger Agreement, and agrees to abide by and be bound by the terms
of such Section, which terms are incorporated herein by this reference, and
which permits the Stockholders’ Representative, among other things, (i)
negotiate and execute the Escrow Agreement on behalf of each Equity Holder, (ii)
act for each Equity Holder with respect to any determination of the amount of,
or resolution of disputes with Buyer with respect to the Merger Consideration
Adjustment, (iii) give and receive notices and communications to or from Buyer
and/or the Escrow Agent relating to this Agreement, the Escrow Agreement or any
of the transactions and other matters contemplated hereby or thereby (except to
the extent that this Agreement or the Escrow Agreement expressly contemplates
that any such notice or communication shall be given or received by such Equity
Holders individually), and (iv) take all actions necessary or appropriate in the
judgment of the Stockholders’ Representative for the accomplishment of the
foregoing.
(b)    Each Supporting Party hereby acknowledges and agrees to be bound by the
provisions with respect to the payment and allocation of the Merger
Consideration (including the adjustments thereto), as set forth in Article II of
the Merger Agreement, including (i) the provisions regarding the deposit of a
portion of the Merger Consideration in the Adjustment Escrow Account and the
Indemnity Escrow Account in accordance with the terms and conditions of the
Merger Agreement and the Escrow Agreement and (ii) Sections 2.2(d) and 2.8(i) of
the Merger Agreement, which are incorporated by reference herein, mutatis
mutandis.
6.    Miscellaneous.
(a)    Further Assurances. Each Supporting Party agrees to execute and deliver,
or cause to be executed and delivered, all further documents and instruments and
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary under applicable Laws, to consummate and make effective the
transactions contemplated by this Stockholder Consent and Agreement.

6



--------------------------------------------------------------------------------



(b)    Termination. This Stockholder Consent and Agreement will automatically
terminate, without any notice or other action by any Person, if the Merger
Agreement is terminated prior to the Closing. Upon termination of this
Stockholder Consent and Agreement, no party shall have any obligations or
liabilities hereunder; provided that nothing set forth in this Section 6(b)
shall relieve any party from liability for any intentional breach of this
Stockholder Consent and Agreement by such party prior to the termination hereof.
(c)    Amendment and Waiver. This Stockholder Consent and Agreement may not be
amended, waived, altered or modified except by a written instrument executed by
the applicable Supporting Party(ies) and Buyer. No course of dealing between or
among any Persons having any interest in this Stockholder Consent and Agreement
will be deemed effective to modify, amend, waive or discharge any part of this
Stockholder Consent and Agreement or any rights or obligations of any Person
under or by reason of this Stockholder Consent and Agreement. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege, and no waiver of any of the provisions of this
Stockholder Consent and Agreement shall be deemed or shall constitute, a waiver
of any other provisions, whether or not similar, nor shall any waiver constitute
a continuing waiver.
(d)    Notices. Each Supporting Party agrees that all notices to the Supporting
Parties shall be sent to the Stockholders’ Representative in accordance with
Section 10.2 of the Merger Agreement.
(e)    Assignment. This Stockholder Consent and Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of each of the
parties hereto and their respective successors and permitted assigns. Neither
this Stockholder Consent and Agreement nor any rights, benefits or obligations
set forth herein may be assigned, delegated or otherwise transferred by any of
the parties hereto without the prior written consent of the other parties
hereof, except that Buyer or Merger Sub may delegate, transfer or assign its
rights and obligations under this Stockholder Consent and Agreement, in whole or
from time to time in part, to one or more of its Affiliates at any time and,
after the Closing Date, to any Person, it being understood that any such
assignment shall not relieve Buyer or Merger Sub (as applicable) of its
obligations hereunder.
(f)    Severability. Whenever possible, each provision of this Stockholder
Consent and Agreement will be interpreted in such manner as to be effective and
valid under applicable Law, but if any provision of this Stockholder Consent and
Agreement is held to be prohibited by or invalid under applicable Law, such
provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Stockholder Consent and Agreement.
(g)    No Strict Construction. The language used in this Stockholder Consent and
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction will be applied
against any Person. The use of the word “including” in this Stockholder Consent
and Agreement or in any of the agreements contemplated hereby shall be by way of
example rather than by limitation. All words used in this Agreement should be
construed to be of such gender or number as the circumstances require. The terms
“herein,” “hereof,” “hereby,” “hereunder” and other similar terms refer to this
Agreement as a whole and not only to the particular Article, Section or other
subdivision in which any such terms may be employed.
(h)    No Third-Party Beneficiaries. Nothing herein expressed or implied is
intended or shall be construed to confer upon or give to any Person, other than
the parties hereto and their respective permitted successors and assigns, any
rights or remedies under or by reason of this Agreement.
(i)    Complete Agreement. This Stockholder Consent and Agreement contains the
complete agreement between the parties and supersede any prior understandings,
agreements or representations by or between the parties, written or oral, which
may have related to the subject matter hereof in any way.
(j)    Counterparts. This Stockholder Consent and Agreement may be executed in
one or more counterparts, any one of which may be by facsimile, and all of which
taken together shall constitute one and the same instrument. Any such
counterpart, to the extent delivered by means of Electronic Delivery shall be
treated in all manner

7



--------------------------------------------------------------------------------



and respects as an original executed counterpart and shall be considered to have
the same binding legal effect as if it were the original signed version thereof
delivered in person. No party hereto shall raise the use of Electronic Delivery
to deliver a signature or the fact that any signature or agreement or instrument
was transmitted or communicated through the use of Electronic Delivery as a
defense to the formation of a contract, and each such party forever waives any
such defense, except to the extent such defense relates to lack of authenticity.
(k)    Governing Law This Stockholder Consent and Agreement shall be governed by
and construed in accordance with the laws of the State of Delaware (regardless
of the laws that might otherwise govern under applicable principles of conflicts
of laws thereof) as to all matters, including matters of validity, construction,
effect, performance and remedies.
(l)    Jurisdiction. Each party hereto hereby irrevocably agrees that any Legal
Dispute shall be brought only to the exclusive jurisdiction of the courts of the
State of Delaware or the federal courts located in the State of Delaware, and
each party hereto hereby consents to the jurisdiction of such courts (and of the
appropriate appellate courts therefrom) in any such suit, action or proceeding
and irrevocably waives, to the fullest extent permitted by Law, any objection
that it may now or hereafter have to the laying of the venue of any such suit,
action or proceeding in any such court or that any such suit, action or
proceeding that is brought in any such court has been brought in an inconvenient
forum. During the period that a Legal Dispute that is filed in accordance with
this Section 6(l) is pending before a court, all actions, suits or proceedings
with respect to such Legal Dispute or any other Legal Dispute, including any
counterclaim, cross-claim or interpleader, shall be subject to the exclusive
jurisdiction of such court. Each party hereto hereby waives, and shall not
assert as a defense in any Legal Dispute, that (a) such Person is not subject to
the personal jurisdiction thereof, (b) such action, suit or proceeding may not
be brought or is not maintainable in such court, (c) such action, suit or
proceeding is brought in an inconvenient forum, or (d) the venue of such action,
suit or proceeding is improper. A final judgment in any action, suit or
proceeding described in this Section 6(l) following the expiration of any period
permitted for appeal and subject to any stay during appeal shall be conclusive
and may be enforced in other jurisdictions by suit on the judgment or in any
other manner provided by applicable Laws.
(m)    Specific Performance, Injunctive Relief. In addition to and not in
derogation of any other remedy available at law (or in equity) for such breach,
the parties hereto will be entitled to seek specific performance, injunctive or
other equitable relief in order to enforce their rights under or prevent any
violations (whether anticipatory, continuing or future) of the terms hereof with
respect to the transactions contemplated hereby in the event of breach by any
other party. The foregoing sentence will not be construed as a waiver by any
party hereto of any right such Person may now have or hereafter acquire to
monetary damages from the other parties. Each party hereby waives any
requirements for the securing or posting of any bond with such equitable remedy
and the defense that a remedy at law would be adequate and agree not to raise
any objections to the availability of the equitable remedy of specific
performance to prevent or restrain breaches or threatened breaches of this
Stockholder Consent and Agreement on the basis that monetary damages would be
sufficient.
(n)    Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS
ASSERTED IN ANY LEGAL DISPUTE RELATING TO THIS STOCKHOLDER CONSENT AND AGREEMENT
OR THE TRANSACTIONS CONTEMPLATED HEREBY AND FOR ANY COUNTERCLAIM RELATING
THERETO. IF THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN WHICH THE
WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY HERETO SHALL ASSERT IN SUCH LEGAL
DISPUTE A COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS STOCKHOLDER CONSENT
AND AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY, UNLESS FAILURE TO BRING
SUCH COUNTERCLAIM WOULD RESULT IN A WAIVER OR ESTOPPEL THEREOF, OR OTHERWISE
PREJUDICE SUCH PARTY’S RIGHTS IN ANY RESPECT. FURTHERMORE, NO PARTY HERETO SHALL
SEEK TO CONSOLIDATE ANY SUCH LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL
PROCEEDING IN WHICH A JURY TRIAL CANNOT BE WAIVED.
(o)    Expenses. Each of the parties hereto shall be solely responsible for and
shall bear all of its own costs and expenses incident to its obligations under
and in respect of this Stockholder Consent and Agreement and the transactions
contemplated hereby.

8



--------------------------------------------------------------------------------



[Remainder of this page intentionally left blank]



9



--------------------------------------------------------------------------------




This Stockholder Consent and Agreement shall be inserted by the Secretary of the
Corporation in the minute books of the Corporation.
SUPPORTING PARTY:
AMERICAN CAPITAL EQUITY II, LP
By: /s/ Jon Isaacson
 
 
 
Name: Jon Isaacson
 
Title: Senior Vice President and Managing Director





AMERICAN CAPITAL EQUITY III, LP
By: /s/ Sean Eagle
 
 
 
Name: Sean Eagle
 
Title: Senior Vice President and Partner




[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ Steve Barkyoumb
 
Name: Steve Barkyoumb




[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ JP Briffaux Jan 6, 2016
 
Name: JP Briffaux




[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ Stephane Bulle
 
Name: Stephane Bulle






[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ Alan Findlater
 
Name: Alan Findlater






[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ Wilbert Freiling
 
Name: Wilbert Freiling






[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ Nutan Gangrade
 
Name: Nutan Gangrade






[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ John Maxwell
 
Name: John Maxwell






[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ Jos Mertens
 
Name: Jos Mertens






[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ Howard Moody
 
Name: Howard Moody






[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ Andrew Nathanson
 
Name: Andrew Nathanson








[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ George Parker
 
Name: George Parker






[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ David Spaight
 
Name: David Spaight






[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ Don Stump
 
Name: Don Stump






[Signature Page to Stockholder Consent and Agreement]
    

--------------------------------------------------------------------------------




 
By:
/s/ Andy Vick
 
Name: Andy Vick














[Signature Pate to Stockholder Consent and Agreement]    

--------------------------------------------------------------------------------





Accepted and agreed to as of
the date first written above:


WRH, INC.
By:
/s/ David Spaight
 
Name: David Spaight
 
Title: Chairman, CEO and President





CHARLES RIVER LABORATORIES INTERNATIONAL, INC.
By:
/s/ Joseph LaPlume
 
Name: Joseph LaPlume
 
Title: Corporate Senior Vice President





PRETZEL ACQUISITION CORPORATION
By:
/s/ David Johst
 
Name: David Johst
 
Title: Secretary and Treasurer









EXHIBIT A
OWNERSHIP


[See attached.]

[Signature Pate to Stockholder Consent and Agreement]    

--------------------------------------------------------------------------------




SCHEDULE I


Andy Vick




